Exhibit 99.1 EXECUTION COPY RMT TRANSACTION AGREEMENT between KRAFT FOODS INC., CABLE HOLDCO, INC., RALCORP HOLDINGS, INC., AND RALCORP MAILMAN LLC Datedasof November 15, 2007 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 1.1 Certain Definitions 3 ARTICLE 2 TRANSACTION STEPS AND CLOSING 2.1 General 20 2.2 Newco Contribution and Modesto Purchase 21 2.3 Assumption of U.S Liabilities 21 2.4 RMT Debt 21 2.5 Splitco Contribution 21 2.6 Splitco Securities 21 2.7 Splitco Share Issuance 21 2.8 Assumption of RMT Debt 21 2.9 Assumption of Non-U.S. Assumed Liabilities 22 2.10 Internal Spin 21 2.11 Internal Debt Repayment 21 2.12 Internal Debt Exchange 21 2.13 Distribution 21 2.14 Splitco Merger 21 2.15 Short Form Merger 21 2.16 Non-U.S. Transfer 22 2.17 External Debt Exchange 22 2.18 Closing 22 ARTICLE 3 RMT DEBT 3.1 RMT Debt Arrangements 22 3.2 Incurrence and Use of RMT Debt 22 ARTICLE 4 NEWCO CONTRIBUTION, SPLITCO CONTRIBUTION AND NON-U.S. TRANSFER; ISSUANCE OF SPLITCO COMMON STOCK AND SPLITCO SECURITIES TO KFG; INVENTORY ADJUSTMENT 4.1 Transfer of Acquired Assets 23 4.2 Acquired Assets 24 4.3 Excluded Assets 25 4.4 Assumption of Liabilities 27 4.5 Excluded Liabilities 29 4.6 Disclaimer of Representations and Warranties and Offset 30 4.7 Issuance of Splitco Securities to KFG 30 4.8 Issuance of Splitco Common Stock to KFG 32 4.9 Replacement of Splitco Securities Principal Amount with Demand Note 33 4.10 Inventory Adjustment 33 ARTICLE 5 ADDITIONAL COVENANTS RELATED TO THE CONTRIBUTION AND THE NON-U.S. TRANSFER 5.1 Use of Parent’s UPC Codes and Intellectual Property 35 5.2 Transfer of Equipment 37 5.3 Accounts Receivable 37 5.4 Promotions 38 5.5 Termination and Separation of Contractual Arrangements 38 5.6 Bulk Sales Waiver 38 5.7 Transfer Tax Documentation 38 5.8 Additional Matters Relating to Transfers and Assumption 39 5.9 Matters Relating to the Non-U.S. Transfer 40 5.10 Employee Matters 41 ARTICLE 6 INTERNAL SPIN; INTERNAL DEBT REPAYMENT; INTERNAL DEBT EXCHANGE; DISTRIBUTION; EXTERNAL DEBT EXCHANGE 6.1 Internal Spin 43 6.2 Internal Debt Repayment 43 6.3 Internal Debt Exchange 43 6.4 Timing of Distribution 43 6.5 Form of Distribution 43 6.6 Distribution Agent 43 6.7 Split-Off 43 6.8 Spin-Off 44 - ii - 6.9 Delivery to Distribution Agent; No Transfers 44 6.10 Withholding 45 6.11 External Debt Exchange 45 ARTICLE 7 SPLITCO MERGER; EFFECT ON THE CAPITAL STOCK OF SPLITCO AND MERGER SUB; SHORT FORM MERGER 7.1 The Splitco Merger 45 7.2 Splitco Merger Effective Time 46 7.3 Effects 46 7.4 Operating Agreement 46 7.5 Effect on Capital Stock 46 7.6 Exchange of Certificates 47 7.7 Exchange Procedures 47 7.8 Distributions with Respect to Unexchanged Shares 47 7.9 No Further Ownership Rights in Splitco Common Stock 48 7.10 No Fractional Shares 48 7.11 Termination of Exchange Fund 49 7.12 No Liability 49 7.13 Investment of Exchange Fund 49 7.14 Withholding Rights 49 7.15 The Short Form Merger 49 ARTICLE 8 REPRESENTATIONS AND WARRANTIES OF PARENT 8.1 Parent’s and Splitco’s Authority; No Conflicts 50 8.2 Capital Structure 52 8.3 Title to Tangible Assets; Real Property 53 8.4 Intellectual Property 53 8.5 Litigation; Proceedings 56 8.6 Material Contracts 57 8.7 Compliance with Applicable Laws 57 8.8 Brokers 57 8.9 SEC Filings; Financial Information 57 8.10 Environmental Matters 58 8.11 Products 59 8.12 Customers 59 8.13 Employee Benefits; Labor Matters 59 8.14 Taxes 62 8.15 Condition and Sufficiency of Acquired Assets 62 8.16 No Business Material Adverse Effect 62 8.17 Ordinary Course 62 - iii - 8.18 Inventory 63 8.19 Information Supplied 63 8.20 Interim Operations of Splitco 63 8.21 Inspection; Knowledge 63 8.22 No Other Representations or Warranties 63 ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF RMT PARTNER AND MERGER SUB 9.1 RMT Partner’s Authority; No Conflicts 64 9.2 Capital Structure 66 9.3 Title to Tangible Assets; Real Property 67 9.4 Intellectual Property 67 9.5 Litigation; Proceedings 70 9.6 Material Contracts 70 9.7 Compliance with Applicable Laws 71 9.8 Brokers 71 9.9 SEC Filings; Financial Information 71 9.10 Environmental Matters 72 9.11 Products 72 9.12 Customers 73 9.13 Employee Benefits; Labor Matters 73 9.14 Taxes 75 9.15 No RMT Partner Material Adverse Effect 76 9.16 Ordinary Course 76 9.17 Inventory 76 9.18 Information Supplied 76 9.19 Takeover Laws 76 9.20 Opinion of Financial Advisor 76 9.21 Interim Operations of Merger Sub 77 9.22 Inspection; Knowledge 77 9.23 No Other Representations or Warranties 77 ARTICLE 10 COVENANTS OF PARENT AND SPLITCO 10.1 Ordinary Conduct of the Business 77 10.2 Delivery 79 10.3 Confidential Information 79 10.4 Employee Non-Solicitation 80 10.5 Agreement Not To Compete 80 10.6 Rule 145 Affiliates 81 10.7 No Solicitation by Parent or Splitco 81 10.8 Audited Financials 82 - iv - 10.9 Delivery of Intellectual Property Schedules 82 10.10 Parent Non-Use of Assigned Key Marks 82 10.11 Parent Stock Awards 83 10.12 Acknowledgment Regarding Intellectual Property 83 10.13 Additional Matters 84 ARTICLE 11 COVENANTS OF RMT PARTNER AND MERGER SUB 11.1 Ordinary Conduct of RMT Partner’s Business 85 11.2 Confidential Information 86 11.3 Employees and Employee Benefits 86 11.4 No Solicitation by RMT Partner 96 11.5 Stock Exchange Listing 99 11.6 Additional Matters 99 ARTICLE 12 MUTUAL COVENANTS OF THE PARTIES 12.1 Best Efforts 99 12.2 Preparation of SEC Filings; Stockholders’ Meeting 100 12.3 Tax Treatment and IRS Ruling 101 12.4 Fees and Expenses 102 12.5 Directors’ and Officers’ Liability Insurance 103 12.6 Cooperation Regarding Transition Services 103 12.7 Collateral Agreements 103 12.8 Cooperation Regarding the RMT Debt and Splitco Securities 104 12.9 Publicity 105 12.10 Access to Information 105 12.11 Section 16b-3 106 12.12 Sole Stockholder Approvals 106 ARTICLE 13 CLOSING CONDITIONS 13.1 Each Party’s Conditions to Closing of the Transactions 106 13.2 Parent and Splitco’s Conditions to Closing of the Transactions 107 13.3 RMT Partner’s Conditions to Closing of the Transactions 108 - v - ARTICLE 14 TERMINATION 14.1 Basis for Termination 108 14.2 Notice of Termination, Return of Documents, Continuing Confidentiality Obligation 110 14.3 Effect of Termination 110 ARTICLE 15 INDEMNIFICATION; MUTUAL RELEASES 15.1 Survival 111 15.2 Indemnification by Parent 111 15.3 Indemnification by Splitco and RMT Partner 111 15.4 Losses Net of Insurance; Tax Benefits 111 15.5 Procedures Relating to Indemnification 111 15.6 Exclusive Remedy 112 15.7 Release of Pre-Closing Claims 113 15.8 Additional Matters 114 ARTICLE 16 GENERAL PROVISIONS 16.1 Assignment 114 16.2 No Third-Party Beneficiaries 114 16.3 Amendments 114 16.4 Waiver of Compliance 114 16.5 Notices 114 16.6 Interpretation 115 16.7 Counterparts 116 16.8 Severability 116 16.9 Governing Law 116 16.10 Actions and Proceedings 116 16.11 Specific Performance; Damages 116 16.12 Exhibits and Schedules 117 16.13 Entire Agreement; Priority of Tax Allocation Agreement 117 - vi - This RMT TRANSACTION AGREEMENT (this “Agreement”), dated as of November15, 2007, is by and between Kraft Foods Inc., a Virginia corporation (“Parent”), Cable Holdco, Inc., a Delaware corporation (“Splitco”), Ralcorp Holdings, Inc., a Missouri corporation (“RMT Partner”) and Ralcorp Mailman LLC, a Delaware limited liability company (“Merger Sub”). W I T N E S S E T H: WHEREAS, KFG is a direct, wholly owned subsidiary of Parent; WHEREAS, KFG and certain non-U.S. subsidiaries of KFG conduct the Business (capitalized and other terms are as defined in ArticleI hereof); WHEREAS, prior to the date of this Agreement, Splitco has been incorporated and Newco has been formed under the laws of the State of Delaware as direct, wholly owned subsidiaries of KFG, Merger Sub has been formed under the laws of the State of Delaware as a direct, wholly owned subsidiary of RMT Partner and RMT Partner Canada has been formed under the laws of British Columbia as an indirect, wholly owned subsidiary of RMT Partner; WHEREAS, on the terms and subject to the conditions set forth herein, the parties intend to effect the actions set forth below: (A) at the time of, or prior to, the RMT Debt Incurrence, pursuant to the Newco Contribution, KFG shall transfer, or cause to be transferred, the U.S. Acquired Assets (excluding the Modesto Facility) and cash as set forth herein to Newco in exchange for the assumption by Newco of the U.S. Assumed Liabilities (other than the RMT Debt) and, pursuant to the Modesto Purchase, Parent shall cause the Modesto Facility to be transferred to Newco in exchange for a cash payment and certain other consideration; (B) immediately prior to the Splitco Contribution, KFG shall incur the RMT Debt and receive the RMT Debt Proceeds pursuant to the RMT Debt Incurrence; (C) following the RMT Debt Incurrence, pursuant to the Splitco Contribution, Parent will cause KFG to contribute the limited liability company interests in Newco to Splitco in exchange for (i) the issuance by Splitco to KFG of the Splitco Securities, (ii)the issuance by Splitco to KFG of a number of shares of Splitco Common Stock calculated as set forth herein pursuant to the Splitco Share Issuance and (iii) the assumption by Splitco of the RMT Debt; (D) immediately following the Splitco Contribution, the Splitco Share Issuance and the issuance of Splitco Securities, and prior to the Distribution, KFG shall distribute all the issued and outstanding shares of Splitco Common Stock held by KFG to Parent pursuant to the Internal Spin; Table of Contents (E) immediately following the Internal Spin, KFG shall consummate the Internal Debt Repayment by transferring the RMT Debt Proceeds to Parent in exchange for the retirement of outstanding intercompany debt; (F) immediately following the Internal Debt Repayment, KFG may consummate the Internal Debt Exchange by transferring the Splitco Securities to Parent in exchange for the retirement of outstanding intercompany debt; (G) following the Internal Spin and the Internal Debt Repayment and the Internal Debt Exchange, if applicable, and on the Distribution Date, Parent shall consummate the Distribution of the Splitco Common Stock to Eligible Parent Stockholders; (H) immediately following the Distribution, pursuant to the Splitco Merger, Splitco shall merge with and into Merger Sub, whereby each issued share of Splitco Common Stock shall be converted into the right to receive one fully paid and nonassessable share of RMT Partner Common Stock; (I) immediately following the Splitco Merger, pursuant to the Short Form Merger, the Splitco Merger Surviving Company shall merge with and into RMT Partner; (J) immediately following the Short Form Merger, pursuant to the Non-U.S. Transfer, Parent shall cause the Non-U.S. Transferors to sell and transfer the Non-U.S. Acquired Assets to the Non-U.S. Transferees, in exchange for the irrevocable assumption by the Non-U.S. Transferees of the Non-U.S. Assumed Liabilities and certain other consideration; and (K) on or following the Distribution Date, Parent may cause the External Debt Exchange to be effected; WHEREAS, the respective Boards of Directors of RMT Partner, Merger Sub, Parent and Splitco have approved this Agreement, the Collateral Agreements and the transactions contemplated hereby and thereby; and as soon as practicable after the date of this Agreement, RMT Partner, as the sole member of Merger Sub, shall approve this Agreement and Parent, as the sole stockholder of Splitco, shall adopt this Agreement; WHEREAS, the issuance of shares of RMT Partner in the Splitco Merger shall be submitted to the stockholders of RMT Partner for approval; and WHEREAS, the parties intend the Proposed Transactions to qualify for the Intended Tax-Free Treatment. NOW, THEREFORE, in consideration of the representations and warranties and covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: - 2 - Table of Contents ARTICLE 1 DEFINITIONS 1.1 Certain Definitions.For all purposes of this Agreement, except as expressly provided or unless the context otherwise requires, the following definitions shall apply: “Accounting Firm” shall have the meaning assigned thereto in Section4.10(c). “Acquired Assets” shall have the meaning assigned thereto in Section4.2. “Acquired Intellectual Property” shall mean all Intellectual Property used by Parent and its subsidiaries exclusively in connection with the Business, including (i) all Assigned Marks, Assigned Patents, Assigned Copyrights, Assigned Domain Names, and Assigned Trade Secrets (as such terms are defined in the Omnibus Acquired Intellectual Property Assignments), (ii) all other Intellectual Property assigned and/or required to be assigned pursuant to the Omnibus Acquired Intellectual Property Assignments, (iii) all formulas used to create Products sold under the Assigned Marks, (iv) the identification of all ingredients in Products and all other information (to the extent owned by Parent or its subsidiaries) related to such Products and used exclusively in connection with the Business that is listed on the informational panel of the packaging for such Products (and any prior versions or variations thereof), (v) all recipes that include one or more Products as a primary ingredient (relative to other Parent-branded ingredients) (provided, however, that to the extent that such recipes include reference to other branded products of Parent, generic or non-branded ingredients shall be substituted for the branded ingredients), (vi) without representing or warranting the scope or extent of any rights of Parent or its subsidiaries, whatever rights Parent or its affiliates or subsidiaries own in all characters, commercials, advertisements, marketing and games that have been used exclusively in connection with the Business or otherwise exclusively used or developed on or in connection with any Products sold under the Assigned Marks and (vii) all content of any websites and/or web pages embedded within any website owned by Parent or its subsidiaries and which content is used exclusively in connection with the Business.All Parent Scheduled Trademarks, all pending trademark applications and non-U.S. and non-Canadian trademark registrations set forth in Schedules8.4(b) and 8.4(b)(iv), all Parent Scheduled Copyrights, all Parent Scheduled Domain Names, and all Parent Scheduled Patents are and shall be Acquired Intellectual Property, even if any such asset is not used exclusively in connection with the Business, so long as such asset is used primarily in connection with the Business (subject to the provisions of the following sentence) and such asset is not used primarily on or in connection with any other business or product of Parent.Acquired Intellectual Property shall include, regardless of the extent to which such asset is used in connection with the Business, (x) all right, title and interest in, to and under all formulas, know-how, and technology (including Parent Scheduled Patents) used to create or manufacture Products and (y) all Assigned Key Marks. “Adjustment Payment” shall have the meaning assigned thereto in Section4.10(e). “Adjustment Statements” shall have the meaning assigned thereto in Section4.10(a). - 3 - Table of Contents “affiliate” of any Person shall mean another Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, such first Person. As used herein, “control” shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such entity, whether through ownership of voting securities or other interests, by contract or otherwise. “Agreement” shall have the meaning assigned thereto in the preamble. “ALPHA-BITS Phase-Out License Agreement” shall mean the ALPHA-BITS Phase-Out License Agreement substantially in the form attached hereto as Exhibit A. “Annual Financial Information” shall have the meaning assigned thereto in Section8.9(b). “Assigned Contracts” shall have the meaning assigned thereto in Section4.2(f). “Assigned Key Marks” shall mean the marks listed on Schedule 1.1(a). “Assumed Benefit Plan” shall mean each Parent Benefit Plan or portion thereof (i)that the parties to this Agreement have explicitly agreed shall be assumed by RMT Partner, Splitco or any of their respective affiliates pursuant to this Agreement, (ii)that RMT Partner, Splitco or any of their respective affiliates is required to assume under applicable law or any applicable CBA or (iii)that RMT Partner, Splitco or any of their respective affiliates is required to replicate pursuant to any applicable CBA. “Assumed Liabilities” shall have the meaning assigned thereto in Section4.4. “Benefits Continuation Period” shall mean the two-year period following the Distribution Date. “Business” shall mean the business of Parent and its subsidiaries relating to the production, distribution, manufacture, marketing, packaging and sale of the Products.It is understood and agreed that the term “Business” shall not include the business conducted by the joint venture described in Schedule4.3(n). “Business Employees” shall have the meaning assigned thereto in Section11.3(a). “Business Inventory” shall have the meaning assigned thereto in Section4.2(a). “Business Material Adverse Effect” shall mean any circumstance, change, effect, development, condition, occurrence or event that, individually or when taken together with all other such circumstances, changes, effects, developments, conditions, occurrences or events, is materially adverse to, or has a material adverse effect on, the business, financial condition, assets or results of operations of the Business; provided, however, that “Business Material Adverse Effect” shall not include the effect of any circumstance, change, effect, development, condition, occurrence or event (i)arising out of or affecting the industry in which the Business operates generally, (ii)arising out of or affecting the general economy or financial markets, (iii)arising out of the announcement of this Agreement and the Collateral Agreements and the transactions contemplated hereby and thereby, (iv)arising out of changes in law, (v)arising out of acts of war or terrorism, (vi)arising out of any action taken or not taken by Parent or its affiliates with the written consent or agreement of, or at the direction of, RMT Partner or (vii)arising out of the matters set forth on Schedule8.16, except, in the cases of clauses (i), (ii), (iv) and (v) above, to the extent that the Business is materially disproportionately affected as compared to other participants in the same industry. - 4 - Table of Contents “Business Material Contracts”shall have the meaning assigned thereto in Section8.6. “Canadian Assets” shall have the meaning assigned thereto in Section5.9(b). “Canadian Competition Act” shall have the meaning assigned thereto in Section8.1(c). “Canadian Liabilities” shall have the meaning assigned thereto in Section5.9(b). “Canadian Parent Hourly Pension Plan” shall mean the Kraft Canada Inc. Retirement Plan for Niagara Falls Hourly Cereal Division Employees. “Canadian Parent Salaried Pension Plan” shall mean the Kraft Canada Inc. Retirement Plan for Canadian Salaried Employees or the Kraft Canada Inc. Retirement Plan for Niagara Falls Salaried Cereal Division Employees, as applicable. “Canadian Non-Represented Employee” shall mean each Non-Represented Employee who, immediately prior to the relevant Transfer Time, is employed primarily in Canada. “Canadian Represented Employee” shall mean each Represented Employee who, immediately prior to the relevant Transfer Time, is employed primarily in Canada. “Canadian Non-U.S. Transfer” shall have the meaning assigned thereto in Section5.9(b). “Capitalization Date” shall have the meaning assigned thereto in Section9.2(a). “Cause” shall have the meaning assigned thereto in Section11.3(d). “CBAs” shall have the meaning assigned thereto in Section5.10(b). “Closing” shall have the meaning assigned thereto in Section2.18. “Closing Adjustment Statement” shall have the meaning assigned thereto in Section4.10(a). “Closing Date” shall have the meaning assigned thereto in Section2.18. “Code” shall mean the Internal Revenue Code of 1986, as amended. - 5 - Table of Contents “COBRA Coverage” shall have the meaning assigned thereto in Section11.3(e). “Collateral Agreements” shall have the meaning assigned thereto in Section12.7. “Co-Manufacturing Agreements” shall mean the Co-Manufacturing Agreements, substantially in the forms attached hereto as Exhibit B, dated as of the Closing Date. “Competitive Activities” shall have the meaning assigned thereto in Section10.5(a). “Confidentiality Agreement” shall have the meaning assigned thereto in Section10.3. “Contract” shall mean any contract, agreement, obligation, commitment, arrangement, instrument or lease of any nature. “Contribution” shall have the meaning assigned thereto in Section4.1(c). “control” shall have the meaning assigned thereto in the definition of “affiliate” in this Section1.1. “Copyrights” shall have the meaning assigned thereto in the definition of “Intellectual Property” in this Section1.1. “Covered Employee Liabilities” shall have the meaning assigned thereto in Section4.4(k). “DGCL” shall have the meaning assigned thereto in Section7.1. “DLLCA” shall have the meaning assigned thereto in Section7.1. “Distribution” shall have the meaning assigned thereto in Section6.9(a). “Distribution Agent”shall have the meaning assigned thereto in Section6.6. “Distribution Date” shall have the meaning assigned thereto in Section6.4. “Distribution Record Date” shall have the meaning assigned thereto in Section6.8(a). “Domain Names” shall have the meaning assigned thereto in the definition of “Intellectual Property” in this Section1.1. “Eligible Parent Common Stock” shall mean (i) if Parent elects to effect the Distribution as a Split-Off, the shares of Parent Common Stock that are outstanding and eligible to accept the Split-Off exchange offer or (ii) if Parent elects to effect the Distribution as a Spin-Off, the shares of Parent Common Stock outstanding as of the Distribution Record Date. - 6 - Table of Contents “Eligible Parent Stockholders” shall mean (i) if Parent elects to effect the Distribution as a Split-Off, the holders of shares of Eligible Parent Common Stock validly tendered and not withdrawn pursuant to the Split-Off exchange offer or (ii) if Parent elects to effect the Distribution as a Spin-Off, the holders of record of shares of Eligible Parent Common Stock as of the Distribution Record Date. “Employee on Disability Leave” shall mean any Business Employee, other than a Canadian Represented Employee, who is on short-term or long-term disability leave or workers compensation leave on the Distribution Date or who has requested and is awaiting approval for such leave. “End Date” shall have the meaning assigned thereto in Section14.1(b)(ii). “Environmental Law” shall mean any provincial, federal, state or local law, regulation, rule, order or decree, permit, governmental authorization, common law or agency requirement relating to pollution, protection of the environment, employee health (as it relates to exposure to Hazardous Substances in the workplace) or the handling, use, presence, disposal, Release or threatened Release of any Hazardous Substance. “Environmental Liability” means any and all losses, liabilities, obligations,responsibilities, fines, penalties, sanctions, claims, actions, suits, judgments, orders, awards, damages (including natural resource damages and assessments), expenses, costs (including investigative, monitoring, containment, removal, disposal, cleanup and other remediation costs), injunctive relief and fees (including reasonable fees of any attorney, expert, engineer or consultant) arising under or relating to (a)any Environmental Law or the compliance or noncompliance therewith or (b)any alleged or actual generation, use, handling, transportation, storage, treatment, disposal, presence or Release of, or exposure to, any Hazardous Substances (including the offsite transportation, disposal or arrangement for disposal of any Hazardous Substances). “Equipment” shall have the meaning assigned thereto in Section4.2(g). “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended. “Estimated Adjustment Statement” shall have the meaning assigned thereto in Section 4.10(a). “Estimation Date” shall have the meaning assigned thereto in Section4.8(b). “ETA” shall mean the Excise Tax Act (Canada) and regulations thereunder, as amended. “Exchange Act”shall mean the U.S. Securities Exchange Act of 1934, as amended. “Exchange Fund” shall have the meaning assigned thereto in Section7.6. - 7 - Table of Contents “Excluded Assets” shall have the meaning assigned thereto in Section4.3. “Excluded Liabilities” shall have the meaning assigned thereto in Section4.5. “exclusively in connection with the Business”, for purposes of the definition of Acquired Intellectual Property, shall mean virtually exclusive use by Parent or its subsidiaries in connection with the Business.Any asset used both in connection with and outside the scope of the Business shall not be deemed to have been used “exclusively in connection with the Business” unless such use outside the Business is and/or was merely incidental, de minimus, negligible, immaterial, or insignificant. “External Debt Exchange” shall have the meaning assigned thereto in Section6.11(a). “Facilities” shall mean the facilities listed on Schedule4.2(h), including the underlying land, all buildings, structures and improvements thereon and all fixtures and fittings attached thereto and contained therein, together with all appurtenances thereto. “Facility Leases” shall have the meaning assigned thereto in Section8.3(c). “Final Closing Adjustment Statement” shall have the meaning assigned thereto in Section4.10(d). “Financial Information” shall have the meaning assigned thereto in Section8.9(b). “Formulations” shall mean the formulations for each Product. “Fully Diluted Basis” shall have the meaning assigned thereto in Section4.8(b). “GAAP” shall mean generally accepted accounting policies in the United States, consistently applied. “GBCL” shall have the meaning assigned thereto in Section7.15. “Governmental Approval”shall have the meaning assigned thereto in Section8.1(c). “Grant Date” shall have the meaning assigned thereto in Section9.2(b). “Hazardous Substance” shall mean any (i)toxic or hazardous materials, substances or wastes, including asbestos, asbestos-containing materials, polychlorinated biphenyls, buried contaminants, chemicals, flammable explosives, radioactive materials, petroleum and petroleum products, byproducts and constituents, (ii)any other substances defined as, or included in the definition of, “hazardous substances,” “hazardous wastes,” “hazardous materials” or “toxic substances” and (iii)any other materials, substances and wastes regulated, limited or prohibited under any Environmental Law. - 8 - Table of Contents “HSR Act” shall have the meaning assigned thereto in Section8.1(c). “Indebtedness” shall have the meaning assigned thereto in Section11.1(i). “Intellectual Property” shall mean all intellectual property and other similar proprietary rights afforded legal protection by any governmental entity in its jurisdiction including all rights, titles, and interests, in, to, and under: (i)all inventions, discoveries, developments, improvements, innovations, U.S. or foreign patents and U.S. or foreign patent applications, including without limitation, all provisional applications, substitutions, continuations, continuations-in-part, divisional applications, renewals, counterparts claiming priority therefrom, utility models, patents of importation/confirmation, certificates of invention, and all patents granted thereon; all patents-of-addition, reissues, reexaminations, and extensions or restorations by existing or future extension or restoration mechanisms, including, without limitation, supplementary protection certificates or the equivalent thereof; any other form of government-issued right substantially equivalent to any of the foregoing; and any and all disclosures, the underlying inventions and any improvements thereto, and remedies against past, present, and future infringement thereof, any damages relating thereto, and right to protection of interests therein under all applicable laws (collectively, “Patents”); (ii)all U.S. or foreign trademarks, service marks, trade dress, trade names, symbols, characters, emblems, insignia, slogans, common law trademarks, product names, logos, label designs, product packaging and other indicia of origin, all U.S., foreign, community, protocol, international, and other applications to register and registrations therefore, all renewals and extensions of any of the foregoing, the goodwill associated with any and all of the foregoing, and any and all remedies against past, present, and future infringement thereof, any damages relating thereto, and rights to protection of interests therein under all applicable laws (collectively, “Trademarks”); (iii)all tangible works of expression including software, computer software, programs, ad copy, advertising, marketing, caricatures, packaging, designs, artwork, photographs, pictures, sketches, drawings, script, manuals, forms, music, lyrics, U.S. and foreign copyrights, U.S. and foreign copyright applications to register and registrations, any and all registrations, renewals, extensions and restorations of any of the foregoing, any and all derivative works of any of the foregoing, and remedies against any past, present, and future infringement of any of the foregoing, any damages relating thereto, and right to protection of interests therein under all applicable laws (collectively, “Copyrights”); (iv)U.S. or foreign registered domain names, including all registrations therefor and all registered uniform resource locators, and any and all remedies against past, present, and future violations of any rights existing therein, any damages relating thereto, and rights to protection of interests therein under all applicable laws (“Domain Names”); and (v)information that is not generally known to the relevant public, provides some nature of competitive advantage by not being known by others, and is the subject of reasonable efforts to maintain its secrecy, including all formulations, specifications, processes, methods, systems, know-how, inventions, discoveries, data, techniques, materials, designs, expertise, technology, data, research, technical information, business information, financial information, marketing plans, costs, margins or the like, whether or not patentable or copyrightable (collectively, “Trade Secrets”). - 9 - Table of Contents “Intended Tax-Free Treatment” shall mean (a) with respect to the Contribution and the Internal Spin, that they qualify to KFG and Splitco for non-recognition of income, gain and loss under Sections368(a) and 355 of the Code, (b) with respect to the assumption by Splitco of the RMT Debt, that it qualifies to KFG for non-recognition of income, gain and loss under Section 357(a) of the Code, (c) with respect to the Internal Debt Repayment, that it qualifies as a transfer of cash by KFG to Parent in retirement of debt held by Parent for Federal income tax purposes, (d) with respect to the Internal Debt Exchange, if applicable, that it qualifies to KFG for non-recognition of income, gain and loss under Sections 361(b), 361(c) and/or other relevant provisions of the Code, (e) with respect to the Distribution, that it qualifies to Parent and its shareholders for non-recognition of income, gain and loss under Section 355 of the Code, (f) with respect to the Mergers, that they qualify to Splitco, RMT Partner and Merger Sub for non-recognition of income, gain and loss under Section 368(a) of the Code and (g) with respect to the External Debt Exchange, if applicable, that (i) if effected as a condition to the intended tax-free treatment of the Internal Debt Exchange, that it be treated as either a tax-free or taxable transaction to Parent and (ii) with respect to any other External Debt Exchange, that it qualifies to Parent, KFG and Splitco for the non-recognition of income, gain and loss under Sections 361(b), 361(c) and/or other relevant provisions of the Code, other than with respect to any change in the value of the Splitco Securities from the time at which the Splitco Securities are transferred by KFG to Parent to the time at which the Splitco Securities are transferred by Parent to unrelated creditors of Parent. “Interim Balance Sheet” shall have the meaning assigned thereto in Section8.9(b). “Internal Debt Exchange” shall have the meaning assigned thereto in Section6.3. “Internal Debt Repayment” shall have the meaning assigned thereto in Section6.2. “Internal Spin” shall have the meaning assigned thereto in Section6.1. “IRS Ruling” shall have the meaning assigned thereto in Section12.3(b). “IRS Submission” shall have the meaning assigned thereto in Section12.3(d). “ITA” shall mean the Income Tax Act (Canada), R.S.C. 1985 and the regulations thereunder, as amended. “KFG” shall mean Kraft Foods Global, Inc., a Delaware corporation and direct, wholly owned subsidiary of Parent. “Liens” shall mean liens, security interests, options, rights of first refusal, claims, easements, mortgages, charges, indentures, deeds of trust, rights of way, restrictions on the use of real property, encroachments, licenses to third parties, leases to third parties, security agreements, or any other encumbrances and other restrictions or limitations on use of real or personal property or irregularities in title thereto. “Losses” shall have the meaning assigned thereto in Section15.2. “Marked Packaging” shall have the meaning assigned thereto in Section5.1(b). - 10 - Table of Contents “Merger Consideration” shall have the meaning assigned thereto in Section7.5(b). “Merger Exchange Agent” shall have the meaning assigned thereto in Section7.6. “Merger Sub” shall have the meaning assigned thereto in the preamble. “Mergers” shall mean the Splitco Merger and the Short Form Merger. “Modesto Facility” shall mean the Facility identified as the “Modesto Facility” on Schedule4.2(h). “Modesto Purchase” shall have the meaning assigned thereto in Section4.1(b). “Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of Section4001(a)(3) of ERISA. “Newco” shall mean Cable Newco, LLC, a Delaware limited liability company. “Newco Contribution” shall have the meaning assigned thereto in Section4.1(a). “New Plans” shall have the meaning assigned thereto in Section11.3(c). “Newly-Printed Marked Packaging” shall have the meaning assigned thereto in Section5.1(b). “Non-Represented Employees” shall have the meaning assigned thereto in Section11.3(a). “Non-Transferable Assets” shall have the meaning assigned thereto in Section5.8(d). “Non-U.S. Acquired Assets” shall have the meaning assigned thereto in Section4.1(d). “Non-U.S. Assumed Liabilities” shall have the meaning assigned thereto in Section4.4. “Non-U.S. Transfer” shall have the meaning assigned thereto in Section4.1(d). “Non-U.S. Transferee” shall have the meaning assigned to it in Section5.9(a). “Non-U.S. Transferor” shall have the meaning assigned to it in Section5.9(a). “Old Plans” shall have the meaning assigned thereto in Section11.3(b). - 11 - Table of Contents “Omnibus Acquired Intellectual Property Assignments” shall mean the agreements pursuant to which Parent (or one of its subsidiaries) assigns, transfers and conveys to
